Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 8-30-2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the certification provided with the IDS fails to comply with the applicable provisions of 37 CFR.  
`The applicants’ certification state that ‘this Information Disclosure Statement was cited in a communication from a foreign patent office in a counterpart foreign application, and, to my knowledge after making easonable inquiry, no item of information contained in this Information Disclosure Statement was known to any individual designated in 37 CFR § 1.56(c) more than three months prior to the filing of this Information Disclosure.”
	37 CFR 1.56 (c) (1) states “Individuals associated with the filing or prosecution of a patent application within the meaning of this section are:
(1) Each inventor named in the application.”
The PGPub 20080085297 was cited on several patents, such as US 9000066, 10154947, 9732303 etc. Each of the referenced patents names Dihora; Jiten Odhavji as an inventor for the patent, thus references cited during procesution of each of the referenced patents must be known to the inventor.  Dihora; Jiten Odhavji appears to be a co-inventors of the instant application, and, thus, is an individual associated with the filing or prosecution of the instant patent application, who was aware of the cited reference more than three month prior to filing of the 8-30-22 IDS (as evidenced by the issue dates of the referenced patents).
It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



/IRINA S ZEMEL/Primary Examiner, Art Unit 1765